Name: Commission Regulation (EC) No 34/97 of 10 January 1997 amending Regulation (EC) No 2368/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef
 Type: Regulation
 Subject Matter: animal product;  economic policy;  Europe;  trade policy
 Date Published: nan

 Avis juridique important|31997R0034Commission Regulation (EC) No 34/97 of 10 January 1997 amending Regulation (EC) No 2368/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef Official Journal L 008 , 11/01/1997 P. 0001 - 0001COMMISSION REGULATION (EC) No 34/97 of 10 January 1997 amending Regulation (EC) No 2368/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 605/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 6 (7) and Article 22a (3) thereof,Whereas Commission Regulation (EC) No 2368/96 (3) makes quality O4 beef carcases in Northern Ireland but not in Ireland eligible for public intervention; whereas to avoid deflections of trade that might disturb the market in beef and veal in this part of the Community, the same quality should also be made eligible in Ireland;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2368/96 is amended as follows:In Article 1 (1) (a), after the list of additional products eligible in the United Kingdom, the following text is inserted:'IRELAND- category C, classe O4.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from the first invitation to tender opened in January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 296, 21. 11. 1996, p. 50.(3) OJ No L 323, 13. 12. 1996, p. 6.